         Case 1:17-cv-09245-KHP Document 31 Filed 03/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      03/01/2019

 Panagiotis Pelekis,

                               Plaintiff,                 17-CV-09245 (KHP)

              -against-                                    ORDER

 SeaFood of the Gods Group, LLC d/b/a
 SeaFood of the Gods, David Smith, and Helen
 Fradelakis, jointly and severally,

                               Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       As discussed during the February 27, 2019 show cause hearing in this matter, the Court

grants Stephen D. Hans & Associates, P.C., counsel for all Defendants, leave to file a motion to

withdraw. (See Dkt. No. 25.) Counsel are instructed to file their motion on ECF by no later

than March 8, 2019. The motion should include the following:

                       •   An affidavit setting forth the facts showing that
                           Defendants terminated them;

                       •   A copy of the email Defendants sent counsel to
                           terminate them; and

                       •   An address and contact information for Defendant
                           Seafood of The Gods Group, LLC.

       To the extent Plaintiff’s counsel will seek to recover any fees, costs, and post-judgment

interest in connection with enforcing the judgment in this action, they should make an

application. Plaintiff’s counsel, Pardalis & Nohavicka, LLP, are hereby instructed to file a

status update on ECF by no later than May 24, 2019 advising whether they were able to speak
         Case 1:17-cv-09245-KHP Document 31 Filed 03/01/19 Page 2 of 2



with a representative at Seafood of the Gods LLC, whether they were able to collect any portion of the

judgment in this action, and an estimate for when their collection efforts will be complete.



SO ORDERED.

Dated: March 1, 2019
       New York, New York

                                                   ______________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge




                                               2
